Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/5/2020.  Claims 1-30 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statements filed on 3/5/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies are enclosed with this Office action.

Claims
3.	Claims 1 and 16 are objected to due to the following informalities:  claims 1 and 16 currently recite “a modular base member configured to be coupled…”; however, it is suggested that this be changed to recite “a modular base member configured to be removably coupled…”.  Appropriate correction is required.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lens configured to  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 13 is rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 13 is directed towards an imaging apparatus that comprises “a lens configured to direct light within the bundle of optical fibers”; however, the originally filed specification of the pending application lacks support for a lens that directs light within an optical fiber bundle.  The specification discloses (Paragraph 0046) that a lens is placed “within the optical tube 56, imaging opening 42 or imaging port 32…” that provides magnification of an image; however, the reminder of the specification is silent with regards to “a lens configured to direct light within the bundle of optical fibers” included in the housing of the imaging apparatus and therefore it would not be reasonably inferred by one skilled in the art based on the specification of the application that the claimed features were possessed by Applicant at the time of invention and consequentially claim 39 is rejected for failure to comply with the written description requirement.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 13-14 currently recites the limitation of "the optical fiber"; however, there is insufficient antecedent basis for this claimed limitation.  Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-30 of the instant application are rejected on the grounds of non-statutory non-provisional anticipatory-type double patenting as being unpatentable over claims 1-22 of US Patent 9325884 (hereafter ‘884).

8.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-30 of the instant application are anticipated in the limitations of claims 1-22 of cited patent ‘884. The claims of the instant application are broader than those of cited patent ‘884 and merely omit certain limitations in the claims of the cited patent ‘884.

Instant Application
Claim 1
US Patent 9325884
Claim 1
A modular imaging apparatus for a portable wireless device having a 
built-in camera, the apparatus comprising: (a) a modular base member configured to be coupled to the portable wireless device having the built-in camera;  and (b) a releasable optical assembly;  (c) wherein the releasable optical assembly comprises: (i) a housing;  


built-in camera, the apparatus comprising: a modular base member configured to be removably coupled to the portable wireless device having the built-in camera and an illumination source;  and a releasable optical assembly, the releasable 

surface for releasably coupling the releasable optical assembly to the modular base member, and an optical tube having a central aperture, wherein the optical tube is attached to the housing such that the central aperture is aligned with the optical path when the releasable optical assembly is attached to the 
portable wireless device, the optical tube having a free end extending away 
from the housing and built-in-camera;  and an optical transmission element;  
wherein the optical transmission element is configured to modify the image 
taken by the built-in camera of the portable wireless device;  wherein the 
optical transmission element comprises a first optical transmission element 
that comprises a lens configured to magnify the image and a second optical 

configured to alter an illumination path of the image to enhance illumination 
of the image, the bundle of optical fibers extending from a location at or near 
the illumination source to the optical tube and axially along the optical tube 
toward the free end of the tube to form a coaxial layer at least partially 
surrounding the optical tube, wherein the optical fibers are configured to 
propagate light from the illumination source in the direction of the free end 
of the optical tube;  and wherein the housing is configured to house the lens 
in an alignment within an optical path of the built-in camera through an 
imaging port in the modular base, and to house the optical fiber in an 
alignment within the illumination path of the illumination source through an 
optical port in the modular base.

	Table 1	

Instant Application
Claim 1
US Patent 9325884
Claim 21
A modular imaging apparatus for a portable wireless device having a 
built-in camera, the apparatus comprising: (a) a modular base member configured to be coupled to the portable wireless device having the built-in camera;  and (b) a releasable optical assembly;  (c) wherein the releasable optical assembly comprises: (i) a housing;  (ii) wherein the housing comprises an attachment surface for releasably coupling the releasable optical assembly to the modular base member;  and (iii) an optical transmission element;  (iv) wherein the optical transmission element is configured to modify the image taken by the built-in camera of the portable wireless device. 

A modular imaging apparatus for a portable wireless device having a 
built-in camera, the apparatus comprising: a modular base member configured to be removably coupled to the portable wireless device having the built-in camera and an illumination source;  and a releasable optical assembly, the releasable optical assembly comprising: a housing;  the housing comprising an attachment 
surface for releasably coupling the releasable optical assembly to the modular base member;  and an optical transmission element;  wherein the optical transmission element is configured to modify the image taken by the built-in 
camera of the portable wireless device;  wherein the optical transmission 

variable orientation to allow for adjustment of transmission of light;  wherein the housing is configured to house the lens in an alignment within an optical path of the built-in camera through an imaging port in the modular base, and to house the second optical transmission element in an alignment within the 
illumination path of the illumination source through an optical port in the 
modular base, and to house the first and second optical filters stacked in 

alignment within one or more of the illumination path or optical path.

	Table 2	

Instant Application
Claim 16
US Patent 9325884
Claim 8
A modular system for enhancing and post-processing images obtained from a 
portable wireless device having a built-in camera, the system comprising: (a) a 
modular base member configured to be coupled to the portable wireless device 
having the built-in camera;  (b) a releasable optical assembly, comprising: (i) a housing;  (ii) wherein the housing comprises an attachment surface for 
releasably coupling the releasable optical assembly to the modular base member;  
(iii) an optical transmission element;  (iv) wherein the optical transmission 

executable on said wireless device or other external device for: (i) receiving 
the enhanced image;  and (ii) post processing the enhanced image.

a portable wireless device having a built-in camera, comprising: a modular base 
member configured to be removably coupled to the portable wireless device 
having the built-in camera and an illumination source;  a releasable optical 
assembly, comprising: a housing;  the housing comprising an attachment surface for releasably coupling the releasable optical assembly to the modular base member, and an optical tube having a central aperture, wherein the optical tube is attached to the housing 
coaxial layer at least partially surrounding the optical tube, wherein the 
optical fibers are configured to propagate light from the illumination source 
in the direction of the free end of the optical tube;  and an optical 
transmission element;  wherein the optical transmission element is configured 
to enhance an image taken by the built-in camera prior to the image being 
received the portable wireless device and comprises a first optical transmission 
of the built-in camera through an imaging port in the modular base and to house 
the optical fiber in an alignment within the illumination path of the illumination source through an optical port in the modular base;  and programming executable on said wireless device or other external device for: receiving the enhanced image;  and post processing the enhanced image.

Table 3

Instant Application
Claim 16
US Patent 9325884
Claim 22
A modular system for enhancing and post-processing images obtained from a 

modular base member configured to be coupled to the portable wireless device 
having the built-in camera;  (b) a releasable optical assembly, comprising: (i) a housing;  (ii) wherein the housing comprises an attachment surface for 
releasably coupling the releasable optical assembly to the modular base member;  
(iii) an optical transmission element;  (iv) wherein the optical transmission 
element is configured to enhance an image taken by the built-in camera prior to the image being received the portable wireless device;  and (c) programming 
executable on said wireless device or other external device for: (i) receiving 
the enhanced image;  and (ii) post processing the enhanced image.


base member configured to be removably coupled to the portable wireless device 
having the built-in camera and an illumination source;  a releasable optical 
assembly, comprising: a housing;  the housing comprising an attachment surface for releasably coupling the releasable optical assembly to the modular base member, and an optical tube, wherein the optical tube is attached to the housing such the optical tube is aligned with an optical path when the 
releasable optical assembly is attached to the modular base member, the optical 
tube having a free end extending away from the housing and built-in-camera;  
and an optical transmission element;  wherein the optical transmission element 
is configured to enhance an image taken by the built-in camera prior to the 

alter an illumination path to enhance illumination of the image;  a second 
optical transmission element extending from a location at or near the 
illumination source and axially along the optical tube toward the free end of 
the tube to form a coaxial layer at least partially surrounding the optical 
tube to propagate light from the illumination source in the direction of the 
free end of the optical tube, wherein the housing is configured to house the 
lens in an alignment within an optical path of the built-in camera through an 
imaging port in the modular base and to house the optical fiber in an alignment 

in the modular base;  and programming executable on said wireless device or 
other external device for: receiving the enhanced image;  and post processing 
the enhanced image.

Table 4

9.	As can be seen in Tables 1-4, each of the claimed limitations of independent claims 1 and 16 of the instant application are included within the claimed limitations of claims 1, 8, 21, and 22 of cited patent '884.  Additionally, claims 2-15 and 17-30 of the instant application are anticipated by claims 1-22 of cited patent ‘884.  

Claim Rejections – 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


11.	Claims 1-4 and 15 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Yang (US PGPub 2011/0181947) [hereafter Yang].

12.	As to claim 1, Yang discloses a modular imaging apparatus for a portable wireless device having a built-in camera (as shown in Figs. 1-2), comprising a modular base member (adapter 20) configured to be coupled to the portable wireless device (camera module 10) having the built-in camera, and a releasable optical assembly (microscope lens 30), the releasable optical assembly comprising a housing (housing of microscope lens 30), the housing comprising an attachment surface (grooved outer surface) for releasably coupling the releasable optical assembly to the modular base member, and an optical transmission element (lenses 31), wherein the optical transmission element is configured to modify the image taken by the built-in camera of the portable wireless device (Paragraphs 0012-0019, a microscope inspection device for a cellular phone or PDA includes an adapter that is coupled to a camera module having an imaging device incorporated therein and a microscope lens that includes a housing with a grooved end for releasably coupling to the adapter and lens elements that magnify an image taken by the camera module).

13.	As to claim 2, Yang discloses the optical transmission element comprises a first optical transmission element (lens 31) configured to magnify the image (Paragraph 0015). 

14.	As to claim 3, Yang discloses the optical transmission element comprises a second optical transmission element (light source module 40) configured to enhance illumination of the image (Paragraphs 0016-0019).

15.	As to claim 4, Yang discloses the first optical transmission element comprises a lens (31), the housing configured to house the lens in an alignment within an optical path of the built-in camera through an imaging port in the modular base (Paragraphs 0013-0015, as shown in Figs. 1-2, the microscope lens comprises a plurality of lenses disposed within a housing in alignment with a camera module through an aperture of the adapter).

16.	As to claim 15, Yang discloses all claimed subject matter with regards to the comments of claim 3.

Claim Rejections – 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 5-7 and 9 are rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Yamamoto (WO 2004/081653) [hereafter Yamamoto] and Seibel et al. (US PGPub 2008/0058629) [hereafter Seibel].


	On the other hand, Yamamoto discloses a modular imaging apparatus comprising a modular base member (magnification unit U) and a portable wireless device (cell phone K shown in Figs. 1-3) comprising an illumination source (flash C3) (Abstract).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include an illumination source in the portable wireless device as taught by Yamamoto with the modular imaging apparatus of Yang because the prior art are directed towards modular imaging apparatuses with bases attached to portable wireless devices and because the claimed limitations are fully disclosed within the cited prior art and would yield predictable results of enabling an imaged scene to be illuminated by the illumination source of the portable wireless device to improve the image quality.
	Also, it is noted that the combination of the Yang and Yamamoto references fails to particularly disclose the second optical transmission element comprises an optical fiber, the housing configured to house the optical fiber in an alignment within the illumination path of the illumination source, through an optical port in the modular base, and wherein the optical fiber is configured to alter the illumination path to enhance illumination of the image.
	On the other hand, Seibel discloses a modular imaging apparatus (shown in Figs. 1-3 and 7) comprising an optical fiber (34), the housing (of probe 30) configured to house the optical fiber in an alignment within the illumination path of the illumination source (light source 136), through an optical port in the modular base (connector 
	It would have been obvious to one having ordinary skill in the art at the time of invention to include an optical fiber, a housing configured to house the optical fiber in an alignment within the illumination path of the illumination source, through an optical port in the modular base, wherein the optical fiber is configured to alter the illumination path to enhance illumination of the image as taught by Seibel with the imaging apparatus taught by the combination of Yang and Yamamoto because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing an alternative technique and configuration for illuminating an image being captured by the camera through the use of optical fibers being aligned with the flash of the portable wireless device.

20.	As to claim 6, Yang discloses the releasable optical assembly further comprising one or more optical filters (43 and 50) coupled to the housing, and the housing configured to house the one or more optical filters in an alignment within the one or more of the illumination path or optical path (Paragraphs 0017-0019, an optical band-

21.	As to claim 7, the combination of the Yang, Yamamoto, and Seibel references discloses all claimed subject matter with regards to the comments of claim 6. 

22.	As to claim 9, Yang discloses a cylindrical tube (30) having a proximal end comprising the attachment surface (grooved outer surface);  wherein the cylindrical tube has an open distal end extending away from said modular base member when the imaging apparatus is attached to said modular base member (as shown in Figures 1 and 2), wherein the cylindrical tube has a predetermined length corresponding to an optical characteristic of said lens and said built in camera, and wherein the open distal end of the cylindrical body is configured to be positioned to contact a surface of a patient's skin to facilitate imaging of said skin surface (as shown in Figure 2) (Paragraphs 0015-0016, 0018). 

 23.	Claim 8 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Park (WO 2006/083081) [hereafter Park].

24.	As to claim 8, it is noted that Yang fails to particularly disclose a speculum configured to interface with a body cavity of a patient, the speculum having a proximal end and distal free end, said speculum comprising a conical shape that tapers from the 
	On the other hand, Park discloses an imaging apparatus (as shown in Figs. 1-10) comprising a speculum (L1-L3 as shown in Fig. 10) configured to interface with a body cavity of a patient, the speculum having a proximal end and distal free end, said speculum comprising a conical shape that tapers from the proximal end to the free end, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly (lens unit L) (Pages 18, 20, 24-25, different speculums with conical shapes tapering from proximal ends to distal free ends for use on patients are configured to attach to a releasable lens unit that is releasably attached to a camera unit of a portable device).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include a speculum configured to interface with a body cavity of a patient, the speculum having a proximal end and distal free end, said speculum comprising a conical shape that tapers from the proximal end to the free end, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly as taught by Park with the imaging apparatus of Yang because the prior art are directed towards imaging devices that include releasable optical assemblies coupled to portable wireless devices and because the claimed limitations are fully disclosed within the cited prior art and would yield predictable results of improving the industrial applicability through enabling the imaging apparatus to capture magnified and enhances images of skin or cavities of a patient’s body.

Claim 10 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Yamamoto (WO 2004/081653) [hereafter Yamamoto] and Seibel et al. (US PGPub 2008/0058629) [hereafter Seibel], as applied to claim 9, and in further view of and Yang (US PGPub 2009/0135287) [hereafter Yang 2].

26.	As to claim 10, Seibel discloses the optical fiber comprises one of a bundle of optical fibers, and further comprising an element (lens 38) configured to direct light within the bundle of optical fibers (Paragraphs 0039-0041, 0050, 0055-0057, a probe of an imaging apparatus houses optical fibers in alignment with an illumination path of a light source of a control system connected through an interface and connector member where the optical fiber alters the illumination path using rod lenses to enhance the illumination of an image being captured with the probe). 
	It would have been obvious to one having ordinary skill in the art at the time of invention to include the optical fiber comprises one of a bundle of optical fibers, and further comprising an element configured to direct light within the bundle of optical fibers as taught by Seibel with the imaging apparatus taught by Yang and Yamamoto because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing an alternative technique and configuration for illuminating an image being captured by the camera through the use of optical fibers 
	Additionally, Yang 2 discloses a diffuser (14 as shown in Figures 1 and 3) is disposed between LEDs and the open distal end of the cylindrical tube, wherein the diffuser is configured to diffuse light propagated through the LEDs (Abstract, Paragraphs 0009, 0017, 0019).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include a diffuser disposed between a light source and an open distal end of a cylindrical tube wherein the diffuser is configured to diffuse light propagated through the light source as taught by Yang 2 with the apparatus taught by the combination of Yang and Seibel and Yamamoto because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of evenly illuminating the space where light from the bundle of optical fibers due to placing a diffuser in the path between the optical fibers and the distal end of the cylindrical tube.

27.	Claim 11 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] and Yamamoto (WO 2004/081653) [hereafter Yamamoto] and Seibel et al. (US PGPub 2008/0058629) [hereafter Seibel], as applied to claim 5, and in further view of the Examiner’s Official Notice.


	Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to include a calibration module attached to said housing disposed in a field of view of the optical path to provide calibration of the built in camera with the imaging apparatus of Yang, Yamamoto, and Seibel in order to yield predictable results of calibrating the imaging apparatus to improve the quality of the images captured by the camera.

29.	 Claim 12 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Yamamoto (WO 2004/081653) [hereafter Yamamoto].

30.	As to claim 12, Yang discloses the modular base member (20) comprises an attachment surface (grooved inner surface of adapter 20) for coupling the modular base member to the wireless device, and wherein the modular base member comprises at least one imaging port configured to align with the built-in camera of the portable wireless device to provide an optical path for imaging through the modular base 
	Yang fails to particularly disclose an optical port configured to align with an illumination source on the portable wireless device to provide an imaging path for illumination through the modular base member.
	On the other hand, Yamamoto discloses a modular imaging apparatus comprising a modular base member (magnification unit U) and a portable wireless device (cell phone K shown in Figs. 1-3) comprising an illumination source (flash C3) where the modular base comprises an optical port (aperture 12B) configured to align with an illumination source on the portable wireless device to provide an imaging path for illumination through the modular base member (Abstract).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include an optical port configured to align with an illumination source on the portable wireless device to provide an imaging path for illumination through the modular base member as taught by Yamamoto with the imaging device of Yang because the prior art are directed towards modular imaging apparatuses with bases attached to portable wireless devices and because the claimed limitations are fully disclosed within the cited prior art and would yield predictable results of enabling an imaged scene to be illuminated by the illumination source of the portable wireless device through a port provided in the modular base member to improve the image quality.

Claims 13-14 are rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Seibel et al. (US PGPub 2008/0058629) [hereafter Seibel].

32.	As to claim 13, it is noted that Yang fails to particularly disclose the optical fiber comprises one of a bundle of optical fibers, and further comprising a lens configured to direct light within the bundle of optical fibers. 
	On the other hand, Seibel discloses the optical fiber comprises one of a bundle of optical fibers, and further comprising a lens (38) configured to direct light within the bundle of optical fibers (Paragraphs 0039-0041, 0050, 0055-0057, a probe of an imaging apparatus houses optical fibers in alignment with an illumination path of a light source of a control system connected through an interface and connector member where the optical fiber alters the illumination path using rod lenses to enhance the illumination of an image being captured with the probe). 
	It would have been obvious to one having ordinary skill in the art at the time of invention to include the optical fiber comprises one of a bundle of optical fibers, and further comprising a lens configured to direct light within the bundle of optical fibers as taught by Seibel with the imaging apparatus taught by the combination of Yang and Park because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing an alternative technique and configuration for illuminating an image being captured by the camera through the use of optical fibers 

33.	As to claim 14, Yang discloses Yang discloses the releasable optical assembly further comprising one or more optical filters (43 and 50) in an alignment within the one or more of the illumination path or optical path to modulate the light (Paragraphs 0017-0019, an optical band-pass filter and a wavelength filter are coupled to the housing of the microscope lens in the path of the optical axis and the light source module).
	It is however noted that Yang fails to particularly disclose the optical fiber comprises one of a bundle of optical fibers. 
	On the other hand, Seibel discloses the optical fiber comprises one of a bundle of optical fibers, and further comprising a lens (38) configured to direct light within the bundle of optical fibers (Paragraphs 0039-0041, 0050, 0055-0057, a probe of an imaging apparatus houses optical fibers in alignment with an illumination path of a light source of a control system connected through an interface and connector member where the optical fiber alters the illumination path using rod lenses to enhance the illumination of an image being captured with the probe). 
	It would have been obvious to one having ordinary skill in the art at the time of invention to include the optical fiber comprises one of a bundle of optical fibers as taught by Seibel with the imaging apparatus taught by the combination of Yang and Park because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would .

34.	Claims 16, 24, and 28 are rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Park (WO 2006/083081) [hereafter Park].

35.	As to claim 16, discloses a modular system for enhancing and post-processing images obtained from a portable wireless device (10) having a built-in camera (as shown in Figs. 1-2), comprising a modular base member (adapter 20) configured to be coupled to the portable wireless device (camera module 10) having the built-in camera, a releasable optical assembly (microscope lens 30), the releasable optical assembly comprising a housing (housing of microscope lens 30), the housing comprising an attachment surface (grooved outer surface) for releasably coupling the releasable optical assembly to the modular base member, and an optical transmission element (lenses 31), wherein the optical transmission element is configured to enhance an image taken by the built-in camera prior to the image being received by the portable wireless device (Paragraphs 0012-0019, a microscope inspection device for a cellular phone or PDA includes an adapter that is coupled to a camera module having an imaging device incorporated therein and a microscope lens that includes a housing with 
	It is however noted that Yang fails to particularly disclose programming executable on said wireless device or other external device for receiving the enhanced image and post processing the enhanced image.
	On the other hand, Park discloses a modular system (as shown in Figs. 1-10) comprising programming executable on said wireless device (mobile phone) or other external device for receiving an enhanced image and post processing the enhanced image (Pages 21, 24, the mobile phone is connected to a computer through an interface unit that is programmed to receive an image enhanced by a magnification lens unit L and perform image analysis processing and storage on the received enhanced image).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include programming for receiving an enhanced image and post processing the enhanced image as taught by Park with the modular system of Yang because the prior art are directed towards imaging devices that include releasable optical assemblies coupled to portable wireless devices and because the claimed limitations are fully disclosed within the cited prior art and would yield predictable results of enabling the enhanced image to be analyzed and stored after being generated by the camera.

36.	As to claim 24, Yang discloses the optical transmission element comprises a first optical transmission element (lens 31) configured to magnify the image and a second optical transmission element (light source module 40) configured to enhance illumination of the image (Paragraphs 0015-0019). 

37.	As to claim 28, Park discloses an imaging apparatus (as shown in Figs. 1-10) comprising a speculum (L1-L3 as shown in Fig. 10) configured to interface with a body cavity of a patient, the speculum having a proximal end and distal free end, said speculum comprising a conical shape that tapers from the proximal end to the free end, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly (lens unit L) (Pages 18, 20, 24-25, different speculums with conical shapes tapering from proximal ends to distal free ends for use on patients are configured to attach to a releasable lens unit that is releasably attached to a camera unit of a portable device).

38.	Claims 17-18, 20-23, and 30 are rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] and Park (WO 2006/083081) [hereafter Park], as applied to claim 16, and in further view of Zuzak et al. (US PGPub 2010/0056928) [hereafter Zuzak].

39.	As to claim 17, it is noted that the combination of the Yang and Park references fails to particularly disclose post processing comprises image normalization. 
	On the other hand, Zuzak discloses a modular system for enhancing and post-processing images (as shown in Figs. 20 and 49) wherein post processing comprises image normalization (Paragraphs 0023-0024, 0283, 0311, a system for capturing images of blood/skin/tissue samples using a modular imaging apparatus performs post processing of captured images that includes image normalization).


40.	As to claim 18, Zuzak discloses image normalization comprises calculating one or more of exposure and focus characteristics with a known feature, and adjusting the image based on reference data from the image (Paragraph 0311, illumination characteristics within an image are calculated for an applied spectrum of light where the resulting images are further adjusted through normalization based on data from the image). 

41.	As to claim 20, Zuzak discloses inputting data from the normalized image along with other image data, and comparing the data from the normalized image with the other image data to analyze said image (Paragraph 0427, the normalized image data is input to a system along with a library of image data of a similar subjects/targets for comparison in order to find the closest match from the image library). 



43.	As to claims 22 and 30, the combination of the Yang, Park, and Zuzak references discloses all claimed subject matter with regards to the comments of claim 19.
	Additionally, Park discloses capturing an image of a person’s skin/eardrum (Pages 21, 24-25).

44.	As to claim 23, Park discloses said programming is further configured for transmitting said image to a secondary device to perform post processing (Page 21). 

45.	Claims 19 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] and Park (WO 2006/083081) [hereafter Park], as applied to claim 16, and in further view of the Examiner’s Official Notice.

46.	As to claim 19, is it noted that the combination of the Yang and Park references discloses all claimed subject matter with respect to claim 16, except “said programming is further configured for calibrating said built in camera as a function of optical characteristics releasable optical assembly.”  Official Notice is taken that the programming can further be configured for calibrating said built in camera as a function of optical characteristics releasable optical assembly.
.

47.	Claims 25-27 and 29 are rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] and Park (WO 2006/083081) [hereafter Park], as applied to claim 24, and in further view of Seibel et al. (US PGPub 2008/0058629) [hereafter Seibel].

48.	As to claim 25, Yang discloses the first optical transmission element comprises a lens (31), the housing configured to house the lens in an alignment within an optical path of the built-in camera through an imaging port in the modular base, and the portable wireless device further comprising an illumination source (light source module 40) (Paragraphs 0013, 0015-0016).
	It is however noted that the combination of Yang and Park fails to particularly disclose the second optical transmission element comprises an optical fiber, the housing configured to house the optical fiber in an alignment within the illumination path of the illumination source through an optical port in the modular base, and wherein the optical fiber is configured to alter the illumination path to enhance illumination of the image. 

	It would have been obvious to one having ordinary skill in the art at the time of invention to include an optical fiber, a housing configured to house the optical fiber in an alignment within the illumination path of the illumination source, through an optical port in the modular base, wherein the optical fiber is configured to alter the illumination path to enhance illumination of the image as taught by Seibel with the imaging apparatus taught by the combination of Yang and Park because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing an alternative technique and configuration for illuminating an image being captured by the camera through the use of optical fibers being aligned with the flash of the portable wireless device.



50.	As to claim 27, the combination of the Yang, Park, and Seibel references discloses all claimed subject matter with regards to the comments of claim 25.

51.	As to claim 29, Yang discloses a cylindrical tube (30) having a proximal end comprising the attachment surface (grooved outer surface);  wherein the cylindrical tube has an open distal end extending away from said modular base member when the imaging apparatus is attached to said modular base member (as shown in Figures 1 and 2), wherein the cylindrical tube has a predetermined length corresponding to an optical characteristic of said lens and said built in camera, and wherein the open distal end of the cylindrical body is configured to be positioned to contact a surface of a patient's skin to facilitate imaging of said skin surface (as shown in Figure 2) (Paragraphs 0015-0016, 0018). 

Conclusion
52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664